DETAILED ACTION
This office action is in response to Request for Consideration under the After Final Consideration Pilot Program 2.0 filed March 23, 2021 in regards to a 371 application filed April 5, 2018 claiming priority to PCT/JP2016/004544 filed October 11, 2016 and foreign applications JP2015-204955 filed October 16, 2015.  Claim 1 has been amended. Claims 6, 8, and 20 are cancelled without prejudice.  Claims 1-5, 7, and 9-19 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Carpentier et al. (WO 2007/048760 A1). 
Carpentier et al. disclose terpolymers of styrene-isoprene-ethylene wherein styrene ranges from 41 to 97 mol%, isoprene ranges from 3 to 34 mol%, and ethylene ranges from less than 5 to 25 mol% and the overall terpolymer number average molecular weight (Mn) ranges from 41,000 to 83,000. 
However, Carpentier et al. do not teach or fairly suggest the claimed multi-component copolymer comprising a conjugated diene unit, a non-conjugated olefin unit consisting exclusively of an ethylene unit, and an aromatic vinyl unit; wherein the conjugated diene unit, the ethylene unit, and aromatic vinyl unit are linked linearly; the ethylene content is 40 mol% or more; and the weight-average molecular weight of chain parts separated by or segmentalized by the conjugated diene units (i.e., chain parts comprising essentially ethylene units and/or aromatic vinyl units) is 50,000 or more.  Carpentier et al. disclose only up to 25 mol% of ethylene units, therefore teach away from the composition of the claimed terpolymer.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD GRINSTED/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763